Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 11, 12, 19, 20 have been amended. Claim 4 is cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7,10-12, 15,19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 20180034916 herein after Lang) in view of Koerner et al.(“Multiple Service Load-Balancing with OpenFlow” herein after Koerner).

Regarding claim 1, 11 Lang teaches a network device for managing transmissions between hypervisors and network switches comprising: a non-transitory machine-readable storage medium having stored therein a management server; and a processor coupled to the non-transitory machine-readable storage medium, the processor configured to execute the management server ([0045] “The components of computer system/server 212 may include, but are not limited to, one or more processors or processing units 216, a system memory 228, and a bus 218 that couples various system components including system memory 228 to processor 216”),
 wherein the management server is configured to receive a control message from a network switch operating in a network ([0027] “the routers 18, 20 are requesting new network addresses 54, 56 from the external dynamic network address management server 26”, [0017] “The virtual machines 10, 12 are connected over a network 36 via the hypervisors 14, 16 to routers 18, 20, respectively, which are able to perform network address translation (NAT), so that the virtual machines 10, 12 are connected via the routers 18, 20 to the external network 24”)
 and transmit a first translation instruction, to a network address translation device in response to establishing a connection with the network switch (Fig. 4 “Router/NAT”, [0027] “The routers 18, 20 are mapping network addresses 50, 52 used before suspending the virtual machines 10, 12 to the new network addresses 54, 56. The internal dynamic network address management server 28 is set up to assign the network addresses 50, 52 to MAC addresses of network interfaces of the virtual machines 10, 12”),
 wherein the first translation instruction indicates to the network address translation device to forward traffic from the network switch to the first hypervisor ([0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).
Although Lang teaches wherein the first translation instruction indicates to the network address translation device to forward traffic from the network switch to the first hypervisor([0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).
Lang does not specifically teach including a first hypervisor address, wherein the first translation instruction indicates to the network address translation device to forward traffic from the network switch to the first hypervisor address that is associated with a first hypervisor to communicate with a controller, the controller is to use the first hypervisor to manage resources of the network switch to form a network slice, wherein the first translation instruction causes establishment of an entry in a data structure in the network switch that indicates a mapping to the first hypervisor address.
However, Koerner teaches including a first hypervisor address (page 212 Table I “New Dst. IP 10.0.0.10.80),
 wherein the first translation instruction indicates to the network address translation device to forward traffic from the network switch (page 212  [002] “If a new service connection request is  detected by e.g. the ingress port of the top of rack switch or main router … the FlowVisor decides depending on the header information of the packet and his slice policies to which controller it has to be forwarded to”, (Examiner Note: The FlowVisor in Koerner is the controller) to the first hypervisor address that is associated with a first hypervisor to communicate with a controller (page 212  [003] “For Example, an incoming packet with the destination port 80 is forwarded to the controller which handles the HTTP load balancing, page 212 Table I “New Dst. IP 10.0.0.10.80, (Examiner Note: The Controller in Koerner is the hypervisor))
 the controller is to use the first hypervisor to manage resources of the network switch to form a network slice (page 212  [002] “If a new service connection request is  detected by e.g. the ingress port of the top of rack switch or main router … the FlowVisor decides depending on the header information of the packet and his slice policies to which controller it has to be forwarded to”),
 wherein the first translation instruction causes establishment of an entry in a data structure in the network switch (page 212  [002] “If a new service connection request is  detected by e.g. the ingress port of the top of rack switch or main router … the FlowVisor decides depending on the header information of the packet and his slice policies to which controller it has to be forwarded to”)  that indicates a mapping to the first hypervisor address (page 212 Table I, Table II “Generally, new services request respectively flow request is delegated by Flow Visor to the corresponding controller. The controller sends the indication of the FlowTable entries back to FlowVisor where they are forwarded to the corresponding switches in the OpenFlow network”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lang to incorporate the teachings of Koerner. One of ordinary skill in the art would have been motivated to allow for increase in scalability of network.

Regarding claim 19, Lang teaches a non-transitory machine-readable medium containing instructions that, when performed by a processor in a computing device ([0045] “The components of computer system/server 212 may include, but are not limited to, one or more processors or processing units 216, a system memory 228, and a bus 218 that couples various system components including system memory 228 to processor 216”), cause the computing device to:
 receive a message from a network switch ([0027] “the routers 18, 20 are requesting new network addresses 54, 56 from the external dynamic network address management server 26”);
 and transmit a first translation instruction, to a network address translation device in response to message (Fig. 4 “Router/NAT”, [0027] “The routers 18, 20 are mapping network addresses 50, 52 used before suspending the virtual machines 10, 12 to the new network addresses 54, 56. The internal dynamic network address management server 28 is set up to assign the network addresses 50, 52 to MAC addresses of network interfaces of the virtual machines 10, 12”),
 wherein the first translation instruction indicates to the network address translation device to forward traffic from the network switch to the first hypervisor address ([0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).
Lang does not specifically teach including a first hypervisor address, that is associated with a first hypervisor to communicate with a controller, the controller is to use the first hypervisor to manage resources of the network switch to form a network slice, wherein the first translation instruction causes establishment of an entry in a data structure in the network address translation device that indicates a mapping of an Internet Protocol (IP) address of the network switch to the first hypervisor address, the first hypervisor address comprising an IP address of the first hypervisor.
However, Koerner teaches including a first hypervisor address (page 212 Table I “New Dst. IP 10.0.0.10.80),
 that is associated with a first hypervisor to communicate with a controller (page 212  [002] “If a new service connection request is  detected by e.g. the ingress port of the top of rack switch or main router … the FlowVisor decides depending on the header information of the packet and his slice policies to which controller it has to be forwarded to”, (Examiner Note: The FlowVisor in Koerner is the controller), the controller is to use the first hypervisor to manage resources of the network switch to form a network slice (page 212  [003] “For Example, an incoming packet with the destination port 80 is forwarded to the controller which handles the HTTP load balancing, page 212 Table I “New Dst. IP 10.0.0.10.80, (Examiner Note: The Controller in Koerner is the hypervisor),
 wherein the first translation instruction causes establishment of an entry in a data structure in the network address translation device (page 212  [002] “If a new service connection request is  detected by e.g. the ingress port of the top of rack switch or main router … the FlowVisor decides depending on the header information of the packet and his slice policies to which controller it has to be forwarded to”) that indicates a mapping of an Internet Protocol (IP) address of the network switch to the first hypervisor address (page 212 Table I, Table II “Generally, new services request respectively flow request is delegated by Flow Visor to the corresponding controller. The controller sends the indication of the FlowTable entries back to FlowVisor where they are forwarded to the corresponding switches in the OpenFlow network”),
 the first hypervisor address comprising an IP address of the first hypervisor (page 212 Table I “New Dst. IP 10.0.0.10.80).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lang to incorporate the teachings of Koerner. One of ordinary skill in the art would have been motivated to allow for increase in scalability of network.

Regarding claims 2, 12, Lang teaches wherein the management server is further configured the first hypervisor for use by the network switch to communicate ([0027] “the routers 18, 20 are requesting new network addresses 54, 56 from the external dynamic network address management server 26”),
 	and to configure the first hypervisor prior to transmitting the first translation instruction (Fig. 4 “Router/NAT”, [0027] “The routers 18, 20 are mapping network addresses 50, 52 used before suspending the virtual machines 10, 12 to the new network addresses 54, 56. The internal dynamic network address management server 28 is set up to assign the network addresses 50, 52 to MAC addresses of network interfaces of the virtual machines 10, 12”, [0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).
Lang does not teach to select the hypervisor, with the controller, is associated with the first hypervisor address.
However, Koerner teaches to select the hypervisor, with the controller (page 212  [002] “If a new service connection request is  detected by e.g. the ingress port of the top of rack switch or main router … the FlowVisor decides depending on the header information of the packet and his slice policies to which controller it has to be forwarded to”, (Examiner Note: The FlowVisor in Koerner is the controller, The controller in Koerner is the hypervisor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lang to incorporate the teachings of Koerner. One of ordinary skill in the art would have been motivated to allow for increase in scalability of network.

Regarding claim 3, Lang teaches wherein the first hypervisor manages communications the network switch ([0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).
Lang does not teach between the controller.
However, Koerner teaches between the controller (page 212  [002] “If a new service connection request is  detected by e.g. the ingress port of the top of rack switch or main router … the FlowVisor decides depending on the header information of the packet and his slice policies to which controller it has to be forwarded to”).

Regarding claim 7, 15, Lang does not teach indicating to the first hypervisor to connect with the controller and access control settings for the controller.
However, Koerner teaches indicating to the first hypervisor to connect with the controller and access control settings for the controller (page 212 [002] “This controller works on a network slice defined by FlowVisor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lang to incorporate the teachings of Koerner. One of ordinary skill in the art would have been motivated to allow for increase in scalability of network.




Regarding claim 10, Lang teaches wherein the message is a forwarding plane control message intended for a controller or an initialization message for establishing a connection between the network switch and the management server ([0027] “the routers 18, 20 are requesting new network addresses 54, 56 from the external dynamic network address management server 26”).

Regarding claim 20, Lang teaches wherein the instructions further cause the computing device to: for use by the network switch to communicate ([0027] “the routers 18, 20 are requesting new network addresses 54, 56 from the external dynamic network address management server 26”);
 and configure the first hypervisor prior to transmitting the first translation instruction instruction (Fig. 4 “Router/NAT”, [0027] “The routers 18, 20 are mapping network addresses 50, 52 used before suspending the virtual machines 10, 12 to the new network addresses 54, 56. The internal dynamic network address management server 28 is set up to assign the network addresses 50, 52 to MAC addresses of network interfaces of the virtual machines 10, 12”, [0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).

Lang does not teach select the first hypervisor, with the controller, associated with the first hypervisor address.
Koerner teaches select the first hypervisor, with the controller (page 212  [002] “If a new service connection request is  detected by e.g. the ingress port of the top of rack switch or main router … the FlowVisor decides depending on the header information of the packet and his slice policies to which controller it has to be forwarded to”, (Examiner Note: The FlowVisor in Koerner is the controller).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lang to incorporate the teachings of Koerner. One of ordinary skill in the art would have been motivated to allow for increase in scalability of network.





Claims 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Koerner as applied to claim 1-3, 7,10-12, 15,19, 20 above, and further in view of Bansal et al.(US 20180176255 herein after Bansal).
	
Regarding claim 6, 14, Lang teaches wherein the hypervisor instance is the first hypervisor ([0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).
Lang and Koerner does not teach creating a hypervisor instance.
However, Bansal teaches creating a hypervisor instance ([0014] “In addition, a hypervisor 140 is installed in host machine 130 as virtualization software to support the execution of VMs, e.g., VMs 160, 170”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lang and Koerner to incorporate the teachings of Bansal. One of ordinary skill in the art would have been motivated to increase the performance of the system.


Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Koerner as applied to claims  1-3, 7,10-12, 15,19, 20 above, and further in view of Feng et al.( US 20180165111 herein after Feng).

Regarding claim 5, 13, Lang, Koerner does not teaches receiving, by the management server, registration messages from one or more hypervisors active in the network, wherein the registration messages indicate one or more of hypervisor availability and capacity, wherein the first hypervisor is selected based on a registration message from the first hypervisor.
However, Feng teaches receiving, by the management server, registration messages from one or more hypervisors active in the network ([0069] “a hypervisor resource optimizer module can be installed on each hypervisor to collect dynamic consumable resource usage data including available CPU capacity by importance level and periodically report metrics to the scheduler”), wherein the registration messages indicate one or more of hypervisor availability and capacity ([0069] “a hypervisor resource optimizer module can be installed on each hypervisor to collect dynamic consumable resource usage data including available CPU capacity by importance level and periodically report metrics to the scheduler”), wherein the first hypervisor is selected based on a registration message from the first hypervisor ([0059] “The selection of the target hypervisor relies on the projection of the available CPU capacity at a given business importance level on a given hypervisor”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lang, Koerner to incorporate the teachings of Feng. One of ordinary skill in the art would have been motivated to increase the performance of the system.

Claims 8-9, 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Koerner as applied to claims 1-3, 7,10-12, 15,19, 20 above, and further in view of Simoncelli (US 9852027).

Regarding claims 8, 16, Lang and Koerner does not teach wherein the management server is further configured to detect a change to status information for the network and select, in response to detecting the change to the status information for the network, a second hypervisor for use by the network switch to communicate with the controller.
However, Simoncelli teaches wherein the management server is further configured to detect a change to status information for the network (col 9 lines 30-40 “As such, the processing logic may consider a hypervisor to be non-functional where the periodicity and/or scheduling of reports indicates that a report is to be received but no report is received”)
 and select, in response to detecting the change to the status information for the network, a second hypervisor for use by the network switch to communicate with the controller ( Fig 1 “host controller 107”, col 10 lines 1-10 “Where the selected hypervisor is other than the hypervisor which had been running the at-hand VM prior to VM crash”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lang and Koerner to incorporate the teachings of Simoncelli. One of ordinary skill in the art would have been motivated to create a more robust system.

Regarding claim 9, 17, Lang teaches herein the management server is further configured to, transmit a translation instruction, to the network address translation device (Fig. 4 “Router/NAT”, [0027] “The routers 18, 20 are mapping network addresses 50, 52 used before suspending the virtual machines 10, 12 to the new network addresses 54, 56. The internal dynamic network address management server 28 is set up to assign the network addresses 50, 52 to MAC addresses of network interfaces of the virtual machines 10, 12”),
 wherein the translation instruction indicates to the network address translation device to forward traffic from the network switch to the second hypervisor address, which is associated with the hypervisor ([0024] “VM2 calls VM1 10 by the old network address 50, IP1, the router 20 translates this address 50 to the new address 54, IP3, which is used for communication over the network 24. The first router 18 translates this address 54, IP3, back to the old address 50, IP1, being used in the network 36 between the router 18, the hypervisor 14 and the VM1 10”).
Lang does not teach second, a second hypervisor address.
Koerner teaches teach second, a second hypervisor address.
 ([0014] “such as hypervisor system name, hypervisor address (e.g., Internet Protocol (IP) address)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lang to incorporate the teachings of Koerner. One of ordinary skill in the art would have been motivated to allow for increase in scalability of network.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Koerner as applied to claims 1-3, 7,10-12, 15,19, 20 above, and further in view of Sathyanarayana et al.(US 20180352038 herein after Sathyanarayana).

Regarding claim 18, Lang teaches wherein the network device is a computing device configured to execute a plurality of virtual machines, the plurality of virtual machines (Fig. 3 “VM 1 VM n”, [0023] “depicts the computer system 212 of FIG. 1 after resuming the virtual machines 10, 12. On resuming, both virtual machines 10, 12 require the previously used network addresses 50, 52 to establish connections between the virtual machines 10, 12 again”).
Koerner does not teach implementing network function virtualization (NFV) or the network device is a control plane device configured to implement a control plane of a software defined network (SDN).
However, Sathyanarayana teaches implementing network function virtualization (NFV) ([0061] “An NFVI 304 may also include the software architecture that enables hypervisors to run and be managed by NFV orchestrator 302.Running on NFVI 304 are a number of virtual machines, each of which in this example is a VNF providing a virtual service appliance”) or the network device is a control plane device configured to implement a control plane of a software defined network (SDN).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lang and Koerner to incorporate the teachings of Sathyanarayana. One of ordinary skill in the art would have been motivated to create a more dynamic system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./           Examiner, Art Unit 2411      

/DERRICK W FERRIS/           Supervisory Patent Examiner, Art Unit 2411